DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art fails to teach an apparatus or method for analyzing a drill core sample having an X-ray unit configured to scan the sample to obtain a data set indicating a volume of the sample, the X-ray unit and processing unit configured to calculate a density of the sample based on the weight and the calculated volume of the sample, to determine a content of the sample based on the fluorescence data set, and to characterize the composition of the sample based on the calculated density and the content of the sample as claimed in independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feser et al. (US 20140072095) teaches XRF-CT system measuring volume with CT scanner but fails to teach the allowable subject matter above.
Schlecht et al. (US 10247682) teaches a volume measuring CT but fails to teach the allowable subject matter above.
Koroteev et al. (US 20140376685) teaches 3D mineral mapping of a rock sample but fails to teach the allowable subject matter above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOON K SONG/Primary Examiner, Art Unit 2884